     2:19-cv-00493-BHH        Date Filed 03/22/21     Entry Number 44   Page 1 of 14




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION


City of Walterboro,                  )
                                     )
                   Plaintiff,        )
                                     )
v.                                   )             Civil Action No. 2:19-493-BHH
                                     )
AECOM Technical Services, Inc. d/b/a )
AECOM and URS Corporation f/k/a      )                         ORDER
B.P. Barber & Associates, Inc. d/b/a )
AECOM,                               )
                                     )
                   Defendant.        )
________________________________ )

       This matter is before the Court upon the motion for summary judgment filed by

Defendant AECOM Technical Services, Inc. d/b/a AECOM and URS Corporation f/k/a B.P.

Barber & Associates, Inc.

seeks summary judgment on Plaintiff City of Wa

for (1) breach of contract, (2) breach of implied warranty of sufficiency of plans and

specifications, (3) promissory and equitable estoppel, (4) negligent misrepresentation, and

(5) professional negligence/malpractice. Specifically, Defendant asserts that Plaintiff

cannot establish its damages with sufficient certai

barred by the three-year statute of limitations.

of contract claim, Defendant asserts that Plaintiff has not presented any evidence of a

breach of the operative agreement, and with res

warranty claim, Defendant asserts that Plaintiff has not presented any evidence that the

plans and specifications were insufficient. Fi

promissory and equitable estoppel, Defendant asserts that Plaintiff has not presented any
     2:19-cv-00493-BHH       Date Filed 03/22/21      Entry Number 44     Page 2 of 14




evidence of: a false representation or concealment by Defendant, a promise unambiguous

in its terms, or reasonable reliance.



                                    he facts and incorrectly applies the law to the facts. In

support of its arguments, Plaintiff attaches the declarations of Jeffrey P. Molinari

                                 the City of Walterboro, and Wa

Director of Public Works for the City of Walterboro.

       In its reply brief, Defendant argues that the declarations of Molinari and Crosby are

improper and cannot create a material issue of fact because the declarations contradict

                                              imony. Defendant reiterates its position that

                                                 sserts that the declarations of Molinari and

Crosby do not create a genuine issue of material fact as to damages. With respect to

                                hat it may seek a refund of all of the fees paid to Defendant,

Defendant contends that the case law upon which Plaintiff relies is inapposite, and that,

even if Plaintiff could maintain a claim for the refund of fees, which Defendant disputes,

Plaintiff would be limited to seeking the cost incurred pursuant to Task Order 33. In

addition to the foregoing, Defendant contends that the declarations of Molinari and Crosby

do not create a genuine issue of material fact as to the statute of limitations because the

                                                 r, clear testimony on this issue. Finally,

Defendant asserts that the declarations of Molinari and Crosby do not create a genuine

                                             each of contract or breach of warranty claims

because both Molinari and Crosby testified that Task Order 33 was a full description of the

services they requested from Defendant at the time.

                                             2
     2:19-cv-00493-BHH         Date Filed 03/22/21    Entry Number 44      Page 3 of 14




       After consideration, and for the following reasons, the Court grants in part and



                                      BACKGROUND

       Plaintiff initially filed this action in January of 2019 in the Colleton County Court of

Common Pleas. Defendant removed the action to this Court in February of 2019, and

Plaintiff filed an amended complaint on May 8, 2019. In its amended complaint, Plaintiff

alleges that Defendant entered into a contract with the City on August 21, 2008, called a

General Agreement for Professional Engineering Services. (ECF No. 17 ¶ 5; ECF No. 35-

1.) According to this agreement, Defendant would serve as consulting engineers for the

City in the preparation of vari

                                                                         Id.)

       On February 11, 2015, the parties agreed

33"), which described the Pr

Agronomic Loading Rate Worksheet and Land App

study and Preliminary Engineering Report (PER)

In connection with Task Order 33, Defendant

                                   aluating the feasibility of biosolids handling improvement

and identifying necessary upgrades. (ECF No. 35-6.) This Technical Memorandum

                                               construction costs for the proposed sludge

holding improvement and sludge                             Id. at 4.) Also in connection with



                                     [Walterboro Wastewater Treatment Plant] to provide

additional biosolids storage for optional flexibility and sludge dewatering improvements for

                                              3
     2:19-cv-00493-BHH       Date Filed 03/22/21     Entry Number 44    Page 4 of 14




                                         35-7 at 6.) Don Lee,

the Technical Memorandum and Preliminary Engineering Report on behalf of Defendant.

In both the Technical Memorandum and the Preliminary Engineering Report, all of the

improvement options include a cake conveyance system despite

story screw press structure. (ECF No. 35-6 at 6-7; ECF No. 35-7 at 14; ECF No. 35-5 at

13; ECF No. 35-2 at 14; and ECF No. 35-3 at 16-17.) In addition, Dr. Lee calculated the

volume of sludge in an existing equalization basin, estimating the probable cost for sludge

disposal as $200,000.00. (ECF No. 35-6 at 14.) Ultimately, Dr. Lee estimated the total

construction costs for Plaintiff as $3,076,000.00 with a ten percent contingency of

$308,000.00. (Id.

       Following receipt of the Technical Memorandum and Preliminary Engineering

Report, the City submitted an application for federal grant funding through the United



15; ECF No. 35-8 at 2.) The Lowcountry Council of Governments prepared the grant

application on behalf of the City, and the

the cost estimate provided by Defendant. (ECF No. 35-3 at 19; ECF No. 35-2 at 17.)

       On June 16, 2015, the parties agreed to

                                             rboro Wastewater Treatment Plant (WWTP)

Biosolids Upgrade as proposed in Technical Me

                                                   This Task Order required Defendant to

prepare construction plans and specifications and submit an opinion of the probable cost

for the Project. (Id. at 2-3.) Task Order 36 provides

guarantee that proposals, bids, or the Project construction cost will not vary from

                                             4
     2:19-cv-00493-BHH       Date Filed 03/22/21        Entry Number 44      Page 5 of 14




                                                                Id. at 3.)

       The City received tentative approval of the EDA grant on July 31, 2015, and final

approval on January 4, 2016. (ECF No. 35-12; ECF No. 39-3.) The EDA agreed to provide

60 percent of the submitted project cost estimate of $3,400,000.00 to the City, with the City

obligated to make up the remainder. (ECF No. 35-2 at 18.) The City also received a grant

from the South Carolina Rural Infrastructure

the South Carolina State Revolving Fund. (Id.) Following the completion of the design

phase, Defendant provided the City with an updated, pre-bid estimate of $3,942,400.00.

(ECF No. 35-10.) The City moved forward with the bidding process for the Project and

selected a contractor. During construction, however, more sludge had to be removed than

the 200 dry tons previously estimated by Dr. Lee, resulting in a change order indicating an

increase of 457 dry tons and a $400,000.00 increase in the cost for sludge removal. (ECF

No. 35-11.)



estimates were crucial to the success of

expertise in preparing bid documents and in applying for funds

(ECF No. 17 ¶ 9.) Plaintiff alleges that De

                                                   aluate and estimate the cost of the removal

of existing sludge waste from an existi                                         Id. ¶¶ 12-13.)

                                               ilure to create accurate plans and estimates

resulted in Plaintiff receiving a federal grant based on inadequate calculations and Plaintiff

incurring significant and unforeseen cost overruns in excess of $1,000,000.00, which

Plaintiff asserts could have been avoided if Defendant properly performed its work. (Id.

                                               5
     2:19-cv-00493-BHH          Date Filed 03/22/21      Entry Number 44      Page 6 of 14




¶¶ 14-15.)

                                    STANDARD OF REVIEW

          A court shall grant summary judgment if a party shows that there is no genuine

dispute as to any material fact and the party is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(a). The judge is not to weigh the evidence, but rather to determine if there

is a genuine issue of fact. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). If

no material factual disputes remain, then summary judgment should be granted against a

party who fails to make a showing sufficient to establish the existence of an element

essential to that party's case, and on which the party bears the burden of proof. Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986). All evidence should be viewed in the light most

favorable to the non-moving party. See Perini Corp. v. Perini Constr., Inc., 915 F.2d 121,

123-24 (4th Cir. 1990).

                                          DISCUSSION

          As an initial matter, the Court notes that Plaintiff has agreed not to pursue its cause

of action for promissory and equitable estoppel. (ECF No. 38 at 17.) Thus, the Court

                                     mmary judgment with respect to

action.

                                                                          are too speculative for

Plaintiff to proceed with as all of its claims, the Court is not convinced. Defendant argues

                                                     ertain, contingent, or speculative because

Plaintiff has not shown that it would have received additional federal grant funds if it had



oversimplifies and misconstrues the nature of

                                                 6
     2:19-cv-00493-BHH        Date Filed 03/22/21   Entry Number 44      Page 7 of 14




Court to resolve factual questions.     In addition, the Court agrees with Plaintiff that



professional negligence, a recognized method of damages is the cost of the fees paid to

the professional. In all, the Court finds that it would not be appropriate to grant summary

judgment at this time based

for summary judgment is denied in this regard.

       Next, however, the Court is convinced                             that the statute of

                                                                   of a one-story conveyor

system (as opposed to two-story screw press) waste transfer facility in the Technical

Memorandum and Preliminary Engineering Report. Specifically, the Court finds that the

declaration of Crosby, submitted in connecti

motion for summary judgment, cannot create a genuine issue of material fact as to when

Plaintiff knew (or should have known by the exercise of reasonable diligence) that it had

                                             of a one-story waste transfer facility because

                                           sworn testimony, which made clear that Crosby

                                             Memorandum and Preliminary Engineering

Report included a one-story conveyor system. See In re Family Dollar FSLA Litig., 637

F.3d 508, 512 (4th Cir. 2011) (explaining that                       a dispute about a fact

that is contained in deposition testimony by referring to a subsequent affidavit of the

deponent contradicting t                                   ccordingly, the Court disregards

                                      with his prior deposition testimony.

       Specifically, Crosby provided the following testimony when asked at his deposition

about this issue:

                                             7
     2:19-cv-00493-BHH        Date Filed 03/22/21    Entry Number 44       Page 8 of 14




       Q.     . . . Between February 11, 2015, when task order 33 was signed and
              May of 2015 when the PER and the tech memo were issued, were
              there any other issues that you brought to the attention of AECOM
              regarding this project?

       A.     I believe it was along that same time frame that we mentioned that
              there was a conveyor belt mentioned in one of the technical
              memorandums, a conveyance system on the sludge screw press
              building. And that did not correspond to what we had looked at in the
              Town of St. George nor what we expected.

(ECF No. 35-3 at 16.) Crosby also testified as follows:

       Q.     And did you receive a copy of [the preliminary engineering report] in
              May of 2015?

       A.     Yes.

       Q.     Did you have an opportunity to review this document in May of 2015?
       A.     Yes.

       Q.     Did you have any questions or concerns that you expressed to
              AECOM or its representative following your review of [the preliminary
              engineering report] in May of 2015?]

                                                     but if that document was the first
              time that I saw the conveyor system,
              point that it was expressed to them.




(Id. at 17.) Crosby later testified:


              looking at here, Exhibit 5, related to the two-story dewatering facility,
              did you bring that issue to the attention of anybody at AECOM at that
              time?

       A.     My only point of contact was Eric King, and I brought it to his attention


       Q.     Do you recall a time frame at all when you first saw the issue you had

                                              8
     2:19-cv-00493-BHH         Date Filed 03/22/21    Entry Number 44      Page 9 of 14




               with the design of the one-story conveyor system as opposed to the
               two-story dewatering building?

       A.      It was sometime in 2015.

(Id. at 18.) Lastly, when again asked about his discovery of the lack of a two-story facility,

Crosby testified:

       Q.      And not to belabor this but I do want to ask one more time just to be
                                                      s your testimony that you do not
               recall the specific time when you first noticed the lack of a two-story
               dewatering facility but that it would have been sometime during 2015;
               is that correct?

       A.      Yes.

(Id. at 19.)

       In his declaration, Crosby asserts that, since his deposition, he has reviewed the

records and refreshed his recollection of when he became aware of the issue. (ECF No.

40 at 6.) He further states:                                  rtainty and confidence that the

earliest date I became [a]ware of the elevated structure mistake and resulting cost impact

to the City . . . occurred on or about April 11, 2016; it did not happen in calendar year

         Id.) In support of this new statement, Crosby relies on an email chain indicating

that Crosby was not happy with a cost increase that was due in part to the original estimate

being based on a single story building using a conveyor. (ECF No 40-4 at 2.) Ultimately,

however, the Court is not convinced that this email in any way proves when Crosby learned

                                                  Preliminary Engineering Report included a

one-story conveyor system rat                                   o-story screw press system.

Rather, as Defendant asserts in its reply, Crosby clearly testified on numerous occasions

during his deposition that he discovered this issue in 2015, and his testimony is, in fact,


                                              9
     2:19-cv-00493-BHH           Date Filed 03/22/21         Entry Number 44          Page 10 of 14




consistent with the language of the Technical Memorandum and Preliminary Engineering

Report, which were both provided to Plaintiff in 2015. Therefore, the Court agrees with

                                   w, contradictory claim does not create a genuine issue of

material fact on this point,1 and the Court finds that Defendant is entitled to summary



system rather than a two-story screw press system, because Plaintiff was aware of the

issue in 2015 and did not file suit until more than three years later in 2019.

        In contrast, the Court is not convinced that the three-year statute of limitations bars

                                                                               . First, the Court finds a

question of fact as to exactly when Cr

calculations. Second, however, even assuming that Crosby did raise questions about Dr.

                                                          to 2016 or 2017 as he now claims in his

declaration, it is not clear that any questions Crosby may have raised would have triggered

the statute of limitations. This is becaus

remove the dry sludge did not include any specific estimated quantity of dry sludge.

Moreover, although a bid form dated December 14, 2016, indicates an estimated quantity

of 200 dry tons of sludge (ECF No. 39-6), Crosby specifically testified that construction

began in 2017, and that it was not until the first week of construction that it became clear

that the sludge calculations were not accurate. (ECF No. 35-3 at 21.) Also, Molinari


        1



11, 2016, when the Director of Public Works was notified of a necessary budget increase, Molinari also admits

(ECF No. 39 at 4.) Moreover, because Crosby clearly testified that he knew of this alleged deficiency in Dr.

                                                                 Id.)

                                                    10
    2:19-cv-00493-BHH        Date Filed 03/22/21      Entry Number 44       Page 11 of 14




testified that it was not until the summer of 2017 that Crosby informed him of the issue with

the additional sludge removal. (ECF No. 35-2 at 16.) As such, the Court finds that the

statute of limitations

sludge removal calculations.

       In its motion for summary judgment, Defendant also raises arguments specific to

                                               on. First, Defendant argues that it is entitled

                                                    contract claim because Plaintiff has not

provided any evidence of a breach of the operative agreement. After consideration, the

Court agrees with Defendant.

       In its breach of contract claim, Plaintiff relies on the Task Order entered into on June

16, 2015 (Task Order 36), and asserts that Def

altering the design of the facility to include a conveyor belt transfer station as opposed to

an elevated platform transfer station, which was required by Plaintiff, .

¶ 18.) Plaintiff also asserts that Defendant

estimate the required services needed to remove existing waste from a basin on the project

       Id.) Importantly, however, nowhere does Plaintiff point to any specific language of

this Task Order that Defendant allegedly breached. In addition, to the extent Plaintiff

                                                    ed in a loss of grant funds, the evidence

indicates that Plaintiff applied for federal grant funding before the parties agreed to Task

Order 36.



                                                    ling and the master contract, and Plaintiff

asserts that its breach of

                                               11
       2:19-cv-00493-BHH        Date Filed 03/22/21   Entry Number 44       Page 12 of 14




obligations arising from a professional services contract and relationship, including the

obligation of good faith and fair dealings, implied workmanship, and the duty to perform all

work [ ] with a reasonable degree of care . . .                             15.) However, as

Defendant argues in reply, both Molinari and Crosby testified that Task Order 33 included

a full description of the services owed by Defendant at the time when Plaintiff filed its

application for federal funding (as the parties did not enter Task Order 36 until after Plaintiff

applied for federal grant funding). Because Plaintiff has not pointed to any evidence of any

ambiguity in any of the parti                                  dealing that required additional

duties from Defendant, the Court agrees with Defendant (for all of the aforementioned

reasons) that it is entitled to summary judgment

         Defendant also argues that it is entitled to summary judgment

breach of implied warranty of sufficiency of plans and specifications because Plaintiff has

not produced any evidence that the plans and specifications were insufficient for their

purpose, i.e., the construction of the wastewater treatment plant improvements. Defendant



were sufficient for the proper construction of the desired upgrade at the Plaint, this cause



         In response, Plaintiff c                                  ent improperly narrows this

                                               estimates provided and opinions of probable

construction cost fall within this warranty and the law supports t

16.)

         After review, the Court agrees with Plaintiff that this cause of action is broader than

                                     In other words, while Defendant is correct that the record

                                               12
    2:19-cv-00493-BHH       Date Filed 03/22/21     Entry Number 44      Page 13 of 14




does not contain evidence of any issues with the wastewater treatment plant as it was

ultimately constructed, the record does contain evidence indicating that certain of

                                              he intended purpose. Accordingly, the Court

finds a genuine issue of material fact

                             m for breach of the implied warranty of sufficiency of plans and

specifications, at least with respect to De

                                                    does not include arguments specific to

                                              ation or professional negligence/malpractice,

and the Court finds no reason to                                  these claims with respect



                                      CONCLUSION

       Based on the foregoing, t

motion for summary judgment (ECF No. 34). Specifically, the Court finds that the three-

year statute of limitat

story conveyor system rather than a two-story screw press system in the Technical

Memorandum and Preliminary Engineering Report.              In addition, the Court grants



contract and promissory and equitable estoppel (first and third causes of action). However,



claims for breach of implied warranty of sufficiency of plans and specifications, negligent

misrepresentation, and professional negligence/malpractice (insofar as they are based on

                               sludge calculations).



                                              13
    2:19-cv-00493-BHH        Date Filed 03/22/21   Entry Number 44    Page 14 of 14




      IT IS SO ORDERED.

                                                       /s/Bruce H. Hendricks
                                                       United States District Judge

March 22, 2021
Charleston, South Carolina




                                           14
